Citation Nr: 1015888	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-12 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for residuals of cold 
injury to the feet.  

4.  Entitlement to service connection for residuals of cold 
injury to the fingers.  

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for residuals of a head 
injury.  

7.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1983.  He subsequently had service in the Army National Guard 
from September 1983 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In December 2009, the 
Veteran testified before the undersigned via video conference 
from the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issues of service connection for residuals of a head 
injury and for a skin disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  While on National Guard duty in May 1984, the Veteran was 
in a motor vehicle accident wherein he injured his neck and 
low back.  Current cervical and lumbar spine disabilities, 
including tiny central osteophytes at C3-4, C4-5, and C5-6, 
disc herniation at L5-S1, and degenerative joint disease of 
the cervical and lumbar spine, are etiologically related to 
service.  

2.  The Veteran has residuals of cold injuries to the feet 
and fingers which occurred during service.  

3.  PTSD is attributable to service.  


CONCLUSIONS OF LAW

1.  Cervical spine disability, including tiny central 
osteophytes at C3-4, C4-5, and C5-6, and degenerative joint 
disease of the cervical spine, was incurred in service.  
38 U.S.C.A. §§ 1101, 101, 106, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Lumbar spine disability, including disc herniation at L5-
S1, and degenerative joint disease of the lumbar spine, was 
incurred in service.  38 U.S.C.A. §§ 1101, 101, 106, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Residuals of cold injury to the feet were incurred in 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

4.  Residuals of cold injury to the fingers were incurred in 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

5.  PTSD was incurred in service.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claims are being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.


Cervical spine disability, Low back disability, Cold injury 
to the feet 
and fingers

The service treatment records reflect that in December 1980, 
the Veteran was seen for complaints associated with cold 
injury to the hands and feet sustained in Alaska 10 days 
before this evaluation.  The diagnosis was possible 
chilblain.  The Veteran was still reporting complaints the 
following month.  

Thereafter, while the Veteran was serving in the National 
Guard in May 1984, he was involved in an automobile accident.  
He suffered injuries to his head, neck, back, lower right 
leg, and left little finger.  He hit his head, but did not 
lose consciousness.  The Veteran was medivaced to receive 
medical attention.  The DD Form 2173 noted that the Veteran 
was a passenger in the front of an M548 Cargo Carrier.  The 
vehicle was part of a night convoy tactical march.  The 
conditions were dusty and when the driver of the vehicle 
approached the bridge, he misjudged the width and missed 
contact with the right track which caused the vehicle to turn 
on its side.  The Veteran was injured by falling equipment 
and other personnel in the truck.  Thereafter, he was placed 
on light duty and was given a crutch.  It was further noted 
that the Veteran had suffered a low back strain.  

A VA outpatient clinical record dated in October 2003 shows 
that the Veteran gave a history of back pain since the in-
service automobile accident.  He also reported a history of 
frostbite of the feet during service and of chronic pan in 
both feet daily.  The assessment was history of frostbite of 
the feet with chronic pain and tinea pedis.  

A March 2004 computerized tomography (CT) revealed posterior 
central disc herniation at C2-3, C3-4, and C5-6.  The Veteran 
reported having low back and neck pain.  It was documented 
that he had been in a motor vehicle accident in service in 
the 1980s.  A CT of the lumbar spine was suspicious for a 
moderate-sized left paramedian protruded disc at the level of 
L5-S1, as well as mild bilateral sacroiliitis.  

In October 2004, the Veteran was afforded a VA spine 
examination.  The claims file was reviewed.  The history of 
the motor vehicle accident was noted.  The examiner also 
noted that the Veteran had complained of back pain since 1987 
with paresthesias of both lower extremities.  The examiner 
noted that x-rays revealed posterior central disc herniation 
at C2-3, C3-4, and C5-6, and a CT showed a suspicion for a 
moderate-sized left paramedian protruded disc at the level of 
L5-S1.  There was also mild bilateral sacroiliitis.  X-rays 
of the feet were normal.  Physical examination was performed.  
The diagnoses listed were the same as yielded on the x-rays 
and CT scan.  The examiner stated that due to there being no 
medical information available between 1984 and 2003, the 
examiner was unable to provide an opinion about whether any 
current back injury was related to service.  

In October 2004, the Veteran was afforded a VA feet 
examination which referred to a cold injury examination, also 
afforded in October 2004.  The claims file was reviewed.  The 
Veteran related that he was exposed to severe cold weather 
with a history of frostbite to the fingers and feet in 1980 
when he was in Alaska.  At that time, he was exposed to 
weather of 55 degrees below zero.  He reported that he was 
treated for frostbite at that time.  He indicated that he had 
slept outside in a tent with other people for about 30 days.  
Physical examination was performed.  The diagnosis was 
residuals of cold injury to the hands and feet.  It was noted 
that the temperature of the hands and feet was cold.  

In February 2005, the Veteran underwent an MRI of the 
cervical spine which revealed that at C3-4, C4-5, and C5-6, 
there were tiny central osteophytes without causing 
significant thecal sac or cord compression.  There was no 
impacted foraminal disc herniation or foraminal stenosis.  

In April 2005, the Veteran underwent an MRI of the lumbar 
spine which revealed central disc herniation at L5-S1 with 
annular tear.  

Also, private records dated in 2005 documented a diagnosis of 
degenerative joint disease of the cervical and lumbar spine.  

In a statement from B. Lamar Carden, M.D., which has an 
illegible date, it was indicated that the Veteran had 
degenerative changes of the neck and back which were related 
to his old service injuries rather than being etiologically 
part of an acute process.  In a November 2009 letter, Dr. 
Carden stated that it was his opinion based on current 
findings and the medical records, that the Veteran's current 
neck, back, and leg disabilities were more probable than not, 
related to the inservice motor vehicle accident.  He 
explained that it was well established that any injury to the 
neck or back, especially if an axial loading force (such as 
striking the top of the head or hitting the buttocks), 
predisposes an individual to accelerated degeneration of the 
discs and increases the risk for compression fractures.  
Although the Veteran suffered a post-service work injury 
(there is a documented fall from a ladder in 2004), it was 
reasonable to conclude that it was probable that the 
inservice motor vehicle accident and injuries predisposed the 
Veteran to an increased risk of damage from the work-related 
event.  In addition, he stated that the sensory complaints 
were also related to the neck and back injuries from service, 
rather than cold injuries.  

In a November 2009 letter from Dr. Stephen Cooper, it was 
indicated that this physician was evaluating the Veteran to 
determine if his injuries to the lower back, neck, and leg 
incurred during the inservice motor vehicle accident caused 
current disability.  Dr. Cooper stated that disc injuries of 
the cervical and lumbar spine are caused by trauma or 
repetitive injury.  They may exist without symptoms or 
treatment for many years.  Dr. Cooper indicated that there 
was no dispute that a motor vehicle collision occurred in May 
1984 and that the Veteran received cervical, lumbar, and 
cranial injuries.  He provided the opinion that it was 
reasonable to project that these injuries would have a 
degenerative affect to his health and that the cervical 
lordosis and structures supporting the vertebrae in the 
cervical and lumbar spine were weakened.  As such, it was 
reasonable to assume the result of this would lead to some, 
if not all, of the current complaints and symptomatology.  

With regard to the cold injury of the feet and fingers, Dr. 
Cooper further indicated that neurological symptoms and 
neurocompromise were included in the Veteran's disability 
picture of residual disability of the cervical and lumbar 
spine.  

A letter was received from the Veteran's wife, who is a 
nurse.  She stated that the Veteran had back, neck, and leg 
problems when he left service.  In addition, he also had 
finger pain.  

A letter was also received from a fellow service member, 
E.L.R., who stated that he served in Alaska with the Veteran 
and that they were exposed to extreme cold.  It was his 
understanding that the Veteran suffered from frostbite and 
also returned from Alaska with a profile due to frostbite of 
the hands and feet.  This person was the Veteran's commanding 
officer.  

Another service member, W.L.G., who also served with the 
Veteran in Alaska, indicated that they participated in cold 
weather training and both suffered from frostbite.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for disability resulting 
from disease or injury incurred during active duty for 
training (ADT), or injuries suffered during inactive duty 
training (IDT), to include when a cardiac arrest or a 
cerebrovascular accident, occurs during such training.  See 
38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and 
IDT.  ADT is full time duty for training purposes performed 
by Reservists and National Guardsmen pursuant to 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Basically, this refers to the two weeks of 
annual training, sometimes referred to as "summer camp," that 
each Reservist or National Guardsman must perform each year.  
It can also refer to the Reservist's or Guardsman's initial 
period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each 
Reservist or National Guardsman must perform each year.  
These drills are deemed to be part-time training.

Active military service includes active duty, any period of 
ADT during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of IDT during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 1106; 38 
C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 
1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not 
available where the only service performed is ADT or IDT.  
See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the Veteran was involved in a motor vehicle 
accident while on National Guard duty in May 1984.  He 
suffered, in pertinent part, cervical and lumbar spine 
injuries.  Post-service, he also apparently suffered a work-
related injury.  However, the medical opinions of record 
attribute the current cervical and lumbar diagnoses, at least 
for the most part, to the inservice motor vehicle accident.  
The Veteran has been diagnosed as having tiny central 
osteophytes at C3-4, C4-5, and C5-6; disc herniation at L5-S; 
and degenerative joint disease of the cervical and lumbar 
spine.  The medical opinions of record are all competent and 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)  The VA 
examiner was unable to provide an opinion.  Otherwise, there 
is no contradictory medical opinion of record.  Accordingly, 
the Board finds that service connection is warranted for 
cervical and lumbar spine disabilities.  

With regard to claimed cold injuries of the feet and fingers, 
there is competent lay evidence that the Veteran suffered 
cold injuries to these areas.  The Veteran's statements are 
supported by statements of his commanding officer and a 
service buddy who actually witnessed the injuries.  In 
addition, his commanding officer was aware of his frostbite 
profile.  The medical records document that he had probable 
chilblain.  This tends to corroborate the presence of 
frostbite.  The post-service medical evidence either 
attributes neurological symptoms of the feet and fingers to 
frostbite and/or his cervical and lumbar spine disabilities, 
i.e., that they are part and parcel of those disabilities.  
The Board finds that in either event, service connection is 
warranted.  Since the Veteran had cold injuries during 
service, the Board finds that the most appropriate manner to 
characterize the disabilities is: cold injuries of the feet 
and fingers.  


PTSD

The Veteran has presented contentions in written 
correspondence at his Board hearing.  He maintains that while 
serving along the demilitarized zone (DMZ) in Korea, he was 
exposed to people being killed, dead bodies in general, and 
high tension levels.  He referred to soldiers being killed 
while trying to prune a tree along the DMZ and a defector 
being shot and killed.  Although he was not present for 
either event, he indicated that tensions were high and he was 
in fear of his life.  He stated that the North Koreans were 
in very close proximity and made it a point that their 
presence, and they outnumbered the Americans, was known.  
Thus, there was physical intimidation in that regard.  The 
Veteran also stated that he served on night patrol with live 
ammunition.  

VA clinical outpatient records dated in the 2000s showed that 
the Veteran has been diagnosed as having an anxiety disorder 
and PTSD.  The Veteran related that he served in Korea along 
the DMZ where his duties included retrieving dead bodies and 
there were also firefights.  

In November 2005, Donna Fleitas, PhD., diagnosed the Veteran 
has having major depressive disorder (MDD) and PTSD.  It was 
noted that the Veteran's military duties involved handling 
dead bodies, but the Veteran would not elaborate.  

The Veteran was also treated by East Alabama Mental Health 
for PTSD in the mid-2000's.  In a June 2006 letter, Leslie C. 
Gaultney, M.S., P.C., affiliated with that facility, 
indicated that the Veteran had been seen for chronic pain and 
former military trauma.  He was diagnosed as having PTSD as 
well as MDD.  

In November 2009, the Veteran underwent a psychiatric 
evaluation performed by Duane F. Kockx, LPC, PsyD, and 
Cynthia L. Witsell, LPC, which consisted of a mental status 
examination and various testing and which yielded diagnoses 
of PTSD, MDD, and generalized anxiety disorder.  With regard 
to his military history, the Veteran reported that he saw 
dead bodies and there were mine fields in the vicinity of 
where he served in Korea.  The Veteran also reported being 
involved in a motor vehicle accident which resulted in 
injuries.  The examiners indicated that the Veteran's scoring 
on psychiatric testing met the criteria for a diagnosis of 
PTSD per the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  The examiners opined that all three 
psychiatric diagnoses were directly related to the Veteran's 
service to include his fear for his own life while on active 
duty and in the National Guard, including due to an accident.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the Veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, a veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."

In this case, the Veteran served during peacetime; there was 
no combat service.  Thus, corroboration of the claimed 
stressors is required.  

The RO found that there was insufficient information to 
verify a claimed stressor.  Thus, the element at issue for 
this claim concerns whether there is adequate and credible 
supporting evidence that any claimed in-service stressor 
actually occurred as there already is a diagnosis of PTSD.  
See 38 C.F.R. § 3.304(f).  

The Veteran has presented vague stressors regarding the 
general atmosphere of tension and that he was exposed to dead 
bodies, a matter that has not been corroborated.  However, in 
reviewing the medical evidence, the Veteran also reported his 
inservice motor vehicle accident which resulted in injuries 
and is well-documented in the record.  Dr. Kockx provided an 
opinion that the Veteran's current psychiatric diagnoses were 
directly related to the Veteran's service to include his fear 
for his own life while on active duty and in the National 
Guard.  The physician specifically referenced the inservice 
accident as an instance when the Veteran feared for his own 
life, and as a basis for the diagnosis of PTSD.  

There is evidence in favor and against the Veteran's claim.  
The evidence against the claim includes the Veteran's vague 
report of stressors.  However, the evidence in support of the 
claim includes the private medical report when the Veteran 
claimed that the motor vehicle accident was a stressor and 
the physician included it as a basis for the diagnosis of 
PTSD.  

In affording the Veteran the benefit-of-the-doubt, as 
required by VA law and regulations, there is evidence that 
tends to corroborate the existence of an inservice stressor, 
the Veteran's motor vehicle accident.  Although the Veteran 
did not articulate this stressor in conjunction with his 
claim, he did tell the private physician that it caused him 
to fear for his life.  

Therefore, the Board finds that the evidence in this case is 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule and service connection for 


PTSD with MDD and a generalized anxiety disorder is 
warranted.  See also Clemons v. Shinseki, 23 Vet. App. 1 
(2009)


ORDER

Service connection for cervical spine disability, including 
tiny central osteophytes at C3-4, C4-5, and C5-6, and 
degenerative joint disease of the cervical spine, is granted.

Service connection for lumbar spine disability, including 
disc herniation at L5-S1, and degenerative joint disease of 
the lumbar spine, is granted.

Service connection for residuals of cold injury to the feet 
is granted.

Service connection for residuals of cold injury to the 
fingers is granted.

Service connection for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

In the May 1984 accident, it was documented that the 
Veteran's struck his head.  In addition, Dr. Cooper made 
reference to cranial injuries from that incident.  The 
Veteran has reported that he has headaches.  There was a 
diagnosis of headaches in October 2003.

In October 2004, the Veteran was afforded a VA skin 
examination.  The medical records were reviewed.  The Veteran 
related that he had a history of a rash over his right 
forearm since 1981-1982.  Physical examination revealed 
nonspecific dermatitis of the right forearm.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

There is evidence of inservice head injury and a competent 
report by the Veteran of current headaches.  In addition, the 
evidence suggests that his headaches may be related to the 
inservice head injury.  With regard to a skin disorder, there 
is competent lay evidence that it was present during service 
and there is a current diagnosis on VA examination.  As such, 
the Veteran should be afforded a VA examination to include a 
medical opinion to make a complex medical assessment as to 
whether the Veteran currently has residuals of an inservice 
head injury, including headaches, and whether his current 
diagnosis of a skin disorder is related to service.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

On remand, any recent treatment records from the Tuskegee VA 
treatment facility should be obtained.  The Veteran has also 
reported receiving treatment from the Columbus CBOB and/or 
Columbus Clinic and from Dr. Richard Valentine, and these 
records should be obtained as well. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the Veteran's 
treatment records related to his skin and 
headaches from the Tuskegee VA treatment 
facility, dated since August 2005.

2.  Make arrangements to obtain the Veteran's 
complete treatment records from the Columbus 
CBOB and/or Columbus Clinic and from Dr. 
Richard Valentine. 

3.  Thereafter, schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of any current head/brain 
disability, to include headaches, and his 
currently diagnosed skin disorder.  Any 
indicated tests should be accomplished.  The 
examiner should review the claims folder in 
conjunction with the examination.  

The examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current head/brain disability 
to include headaches had its clinical onset 
during service or is related to any in-
service disease, event, or injury.  The May 
1984 motor vehicle accident should be 
specifically addressed.  

The examiner should also provide an opinion 
as to whether it is more likely than not, 
less likely than not, or at least as likely 
as not, that any current skin disability, to 
include dermatitis of the arms, had its 
clinical onset during service or is related 
to any in-service disease, event, or injury.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The AMC should review the medical 
opinion(s) obtained above to ensure that the 
remand directives have been accomplished.  If 
all questions posed are not answered or 
sufficiently answered, AMC should return the 
case to the examiner(s) for completion of the 
inquiry.  

5.  Finally, the AMC should readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issues on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


